


109 HR 5435 IH: To amend the Intelligence Reform and Terrorism Prevention

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Intelligence Reform and Terrorism Prevention
		  Act of 2004 to extend by one year the deadline for the implementation of the
		  Western Hemisphere Travel Initiative.
	
	
		1.Extension of deadline for
			 implementation of Western Hemisphere Travel InitiativeThe second sentence of subsection (b)(1) of
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) (commonly referred to as the Western Hemisphere
			 Travel Initiative) is amended by striking January 1,
			 2008, and inserting June 1, 2009,.
		
